Citation Nr: 1818707	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-19 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for psychiatric disorder, to include bipolar disorder with psychotic features and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his June 2014 substantive appeal, the Veteran requested that he be afforded a videoconference hearing before the Board.  The Veteran was scheduled for his requested hearing in July 2017.  The Veteran failed to report for his scheduled hearing without explanation and has not subsequently requested his hearing be rescheduled.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.  

Given the fact that the Veteran has been treated for a variety of mental health symptoms, the Board has broadened the issue on appeal in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemens v. Shinseki, 23 Vet. App. 1 (2009).


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

The Veteran has asserted that his currently diagnosed psychiatric disability was aggravated by his active service.  

Service treatment records (STRs) show that in July 1978, the Veteran was seen for treatment of suicidal ideations and self-harm.  Shortly thereafter, the Veteran was diagnosed with passive-aggressive personality disorder.  At that time, it was determined that due to the nature and chronicity of the Veteran's personality difficulties, along with his poor performance on active duty, there was low prospect that the Veteran would adjust to the norms of military life.  The Veteran was separated from active service in August 1978.  

Following submission of his claim of entitlement to service connection for a psychiatric disability, the Veteran was afforded a VA examination in December 2012.  At that time, the examiner diagnosed bipolar disorder with psychotic features and opined that it was unlikely that his current diagnosis was caused or aggravated by his intent toward self-harm which occurred in 1978.  In this regard, the examiner noted that the Veteran's bipolar disorder dated back to his childhood, in that he began feeling depressed when he was six years old following the death of his parents. 

The Board notes that the evidence of record raised the question of whether the Veteran had a psychiatric disability which existed prior to his active service.  However, as the Veteran's entrance examination is silent for psychiatric problems, the Board finds that the December 2012 VA examiner did not adequately address the issue of whether the Veteran had a disability that existed prior to service that was not aggravated by service.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present psychiatric disability.  

Additionally, current treatment record should be identified and obtained before a decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment record and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by a psychiatrist or psychologist with appropriate expertise to determine the nature and etiology of any currently present psychiatric disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.   

Based on an examination of the Veteran and a review of the record, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, or proximate thereto.  

Then, the examiner should provide an opinion as to whether any identified psychiatric disability clearly and unmistakably existed prior to service and if so, was clearly and unmistakably NOT aggravated by active service.  

The examiner should note that the Veteran's lay statements alone are not a sufficient basis to support a finding that a psychiatric disability existed prior to the Veteran's active service.  

For any psychiatric disability found to NOT clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present psychiatric disability had its onset during the Veteran's active service, or is otherwise related to such service.

In forming both opinions, the examiner must consider the Veteran's documented in-service mental health problems.  

A complete rationale for all opinions expressed must be provided.   

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand, and undertake any other development determined to be warranted.

4.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

